Citation Nr: 1723827	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 1, 2013, for the award of service connection for left hallux valgus.

3.  Entitlement to an effective date earlier than March 1, 2013, for the award of service connection for right hallux valgus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970, with service with the U.S. Army National Guard from September 1987 to October 1987, and subsequent periods of service with the Army Reserves until September 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Veteran testified at a hearing at the RO (travel Board hearing).  A hearing transcript is of record. 

In February 2014, the RO granted service connection for left and right hallux valgus, with an effective date of March 1, 2013 on both claims.

In January 2014 and February 2015, the Board remanded these claims for further development.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression or PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran did not file an informal or formal claim for entitlement to service connection for left hallux valgus prior to March 1, 2013.

2.  The Veteran did not file an informal or formal claim for entitlement to service connection for right hallux valgus prior to March 1, 2013.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 1, 2013, for the award of service connection for left hallux valgus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).

2.  The criteria for an effective date earlier than March 1, 2013, for the award of service connection for right hallux valgus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date earlier for left and right hallux valgus

At the outset, the Board notes that the essential facts of the Veteran's claims for entitlement to earlier effective dates for his service-connected left and right hallux valgus are similar.  In addition, the resolution of these claims involves the application of identical laws to similar facts.  As such, in the interest of judicial economy these issues will be addressed together.

The Veteran contends the effective date of his left and right hallux valgus, which is currently March 1, 2013, should be the day after discharge from active duty.  In this case, the Board finds there is simply no prior claim or decision addressing his left or right hallux valgus prior to March 1, 2013.  

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155

Here, VA first received a claim seeking service connection for what the Veteran characterized as for his "feet condition due to boots," on March 1, 2013.  See March 1, 2013 Statement in Support of Claim.  The RO granted service connection for these claims in February 2014, and a 10 percent rating was assigned to hallux valgus of the left and right feet, effective March 1, 2013 (the date of claim).  As the claim was not received within a year of separation, under the governing law, this is the earliest available effective date.   

The Board acknowledges that in a January 2014 VA examination report, the VA examiner diagnosed the Veteran with "right foot severe hallux valgus deformity and left foot hallux valgus" with its onset in 1968.  However, the March 1, 2013 correspondence was the first time VA received any correspondence referencing a claim for the Veteran's feet condition.  In addition, upon review of the medical records associated with this claims file, the Board finds there is no indication in these records that the Veteran was requesting a determination of entitlement or evidencing a belief in entitlement to a VA benefit that would warranted an effective date prior to March 1, 2013, for his feet condition.  See 38 C.F.R. § 3.1 (p).  Notably, the Veteran had filed prior claims for other disorders that he claimed were due to his military service; however, it was not until March 1, 2013, when the Veteran expressed an intent to entitlement to VA benefits for his feet condition.  Thus, the Board finds that if the Veteran had intended to seek a benefit for his feet condition prior to March 1, 2013, he would have included such on his claims filed prior to March 1, 2013.  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to an earlier effective date for left and right hallux valgus.


ORDER

Entitlement to an effective date earlier than March 1, 2013, for the award of service connection for a left hallux valgus is denied.

Entitlement to an effective date earlier than March 1, 2013, for the award of service connection for a right hallux valgus is denied.


REMAND

With regarding to service connection for an acquired psychiatric disorder, to include depression and PTSD, the Veteran contends his claimed psychiatric disorders are due to an incident in which he struggled with a snake and sustained a snake bite during his active duty for training (ACDUTRA) service on October 1, 1987.  Although initially the service department determined the snake bite incident was not in the line of duty, a March 2001 administrative decision was completed by the RO, and it determined that the snake bite incident was, in fact, in the line of duty.  Medical treatment records also reflect that the Veteran sought mental health treatment due to a 1995 motor vehicle accident (MVA) in which his wife and daughter were seriously injured. 

In addition, as previously noted in prior remands, the Veteran has reported having depression and other symptoms, including anxiety or nervousness, continuously since the snake bite incident in October 1987.  These statements must be considered along with the other evidence of record.  See Buchanan v. Nicholson, 415 F.3d 1331, 1336-37 (2006) (a claimant is competent to report observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible).  

In response to the Board's February 2015 remand, the Veteran was afforded a VA psychiatric examination in August 2015 to determine whether the Veteran had a psychiatric disability, PTSD, or otherwise, prior to 1995 that was related to service.  In regards to ascertaining whether the Veteran had a PTSD diagnosis, the August 2015 VA examiner evaluated the Veteran's symptoms under the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  The examiner did not evaluate the Veteran under DSM-IV.  The Board acknowledges that one of the arguments advanced by the Veteran's representative is that the Veteran was not evaluated under DSM-IV, which was the controlling diagnostic criteria throughout the majority of the appeal.  See February 2015 Appellant's Post-Remand Brief.  Additionally, the Board notes that effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the DSM-V rather than DSM-IV.  However, because this case was certified to the Board prior to that time, the regulations pertaining to the DSM-IV are for application.  See 79 Fed. Reg. 45093  (Aug. 4, 2014) and 80 Fed. Reg. 14,308  (March 19, 2015) (adopting interim final rule as final).  Thus, the Veteran may still establish service connection based on a DSM-IV diagnosis.

Based on the foregoing, an addendum medical opinion is needed ascertaining whether the Veteran has a PTSD diagnosis under DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  The entire claims file should be forwarded to the August 2015 VA examiner, or to another mental health professional if that examiner is not available, for an addendum opinion.  (A full VA examination should be scheduled only if deemed necessary).  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under DSM-IV have been satisfied.

(a) In responding to each of the questions below, the examiner should consider all pertinent lay and medical evidence, including but not limited to the following: 

The Veteran's competent lay reports of depression and other symptoms, including anxiety or nervousness, continuously since the snake bite incident in 1987. 

Evidence in service, VA and private treatment records (including Social Security Administration records) of mental health symptoms prior to the 1995 MVA, including in October 1987 (shortly after the snake bite incident during ACDUTRA service), 1989, and concerning work incidents from 1993 forward, worse since 1997.

Dr. Cardona's evaluation in July 1997 noting PTSD.

Dr. Cardona's evaluations in December 1997 and May 1998, and the July 2008 VA examination, diagnosing other psychiatric conditions. 

The stressful nature of the snake bite incident (or any other stressful incident reported during service) should be determined based on the available evidence, including the Veteran's reaction at the time it occurred.  (It is of no consequence whether the incident was life-threatening or not.  The actual level of danger involved is not relevant. The examiner must comment on whether the incident was so stressful to the Veteran as to cause his current mental condition).

The examiner must provide an explanation for each opinion offered based on consideration of all pertinent evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence. 

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

(b) If there is a current PTSD diagnosis, was it at least as likely as not incurred or aggravated by a verified in-service stressor during service, to include ACDUTRA?  If so, identify the stressor that resulted in PTSD.

(c) If there is a current PTSD diagnosis, was the current disorder at least as likely as not proximately caused by or the result of any of the service-connected disabilities?  If not, was the current disorder at least as likely as not proximately aggravated (meaning permanently worsened beyond its natural progression) by a service-connected disability?

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


